United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
OFFICE OF DISABILITY ADJUDICATION &
REVIEW, Downey, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-730
Issued: August 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 14, 2008 appellant filed a timely appeal from an October 10, 2007 decision of
the Office of Workers’ Compensation Programs that denied her occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she developed
an occupational disease in the performance of duty.
FACTUAL HISTORY
On November 14, 2006 appellant, then a 61-year-old case technician, filed an
occupational disease claim alleging that she developed a left shoulder rotator cuff injury in the
performance of duty. She stated that she first realized her condition and related it to her
employment on June 1, 2006. Appellant attributed her claimed injury to performing repetitive

movements including reaching, heavy lifting, computer input and inputting mail in files, on the
job. She did not stop work.
In support of her claim, appellant provided an undated position description for a case
assistant. The description noted that the incumbent performed most work while sitting but
occasionally was required to walk, stand, bend, and carry files, records and books. It indicated
that some movement was required for retrieving records and files, visiting other offices and
visiting other buildings.
By correspondence dated January 22, 2007, the Office requested additional information
concerning appellant’s claim.
By decision dated February 27, 2007, the Office denied appellant’s occupational disease
claim on the grounds that the evidence submitted was insufficient to support that the events
occurred as alleged.
Following the Office’s February 7, 2007 decision, appellant submitted additional
evidence in support of her claim. In an October 18, 2006 report, concerning an x-ray of
appellant’s lumbosacral spine, Dr. Jacques Andre Blanc, a Board-certified diagnostic radiologist,
noted no evidence of fracture or lytic or blastic bony lesion. He found some mild degenerative
changes at the L4-5 disc of appellant’s lumbosacral spine. In a January 2, 2007 report,
concerning a magnetic resonance imaging (MRI) scan of appellant’s left shoulder, Dr. Marwan
Hassan Saab, a Board-certified diagnostic radiologist, diagnosed small focus of tendinitis or
partial tear in the supraspinatus tendon.
In an August 2, 2006 report, Dr. David Chiu, a Board-certified internist, noted appellant’s
complaints of persistent shoulder pain which she stated that she started to experience in
May 2006, during work. He explained that appellant reported that her job involved repetitive
tasks. Dr. Chiu found good range of motion, no palpable tenderness and some discomfort with
passive resistance during abduction of the left shoulder. He diagnosed left shoulder strain and
noted that other diagnoses included rotator cuff injury, strain and trauma. On September 27,
2006 Dr. Julian Paul Ballesteros, an orthopedist, noted appellant’s complaints of left shoulder
pain and weakness. On physical examination, he found no atrophy or winging but some
tenderness to palpation of the left shoulder. Dr. Ballesteros diagnosed left shoulder impingement
syndrome and rotator cuff tear. On May 11, 2007 he noted that a left shoulder MRI scan
revealed evidence of a supraspinatus tear and acromioclavicular degenerative joint disease.
Dr. Ballesteros diagnosed left shoulder impingement syndrome and rotator cuff tear.
By correspondence dated July 2, 2007, appellant requested reconsideration. In support of
her request, she provided an August 1, 2006 x-ray of her left shoulder from Dr. Blanc, who noted
no significant abnormality.
By decision dated October 10, 2007, the Office modified its February 27, 2007 decision
finding that the evidence was established that appellant performed repetitive tasks at work but
found that the medical evidence was insufficient to show a causal relationship between
appellant’s diagnosed left shoulder condition and her employment factors.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disabilities and/or specific
conditions for which compensation is claimed are causally related to the employment injury.2
These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.3
An occupational disease or injury is one caused by specified employment factors
occurring over a longer period than a single shift or workday.4 The test for determining whether
appellant sustained a compensable occupational disease or injury is three-pronged. To establish
the factual elements of the claim, appellant must submit: “(1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.”5
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.6 The
opinion of the physician must be based on a complete factual and medical background of the
claimant7 and must be one of reasonable medical certainty8 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.9

1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

D.D., 57 ECAB 734 (2006).

5

Michael R. Shaffer, 55 ECAB 386, 389 (2004), citing Lourdes Harris, 45 ECAB 545 (1994); Victor J.
Woodhams, supra note 3.
6

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

7

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

8

John W. Montoya, 54 ECAB 306 (2003).

9

Judy C. Rogers, 54 ECAB 693 (2003).

3

ANALYSIS
The evidence establishes that appellant performed repetitive tasks as part of her work
duties. However, the Board finds that the medical evidence is not sufficient to establish that
particular duties caused or aggravated appellant’s claimed left shoulder rotator cuff injury.
Appellant submitted several diagnostic testing reports, including Dr. Blanc’s August 1,
2006 x-ray of her shoulder and October 18, 2006 x-ray of her lumbosacral spine and Dr. Saab’s
January 2, 2007 MRI scan of her left shoulder. However, Dr. Blanc’s and Dr. Saab’s reports are
diagnostic in nature and do not proffer an opinion on causal relationship. The Board has
previously held that a medical report which does not include an opinion on causal relationship is
not probative on that issue.10 Accordingly, Dr. Blanc’s and Dr. Saab’s reports do not establish
that appellant’s diagnosed left shoulder condition was caused by her claimed repetitive activities
at work. Similarly, Dr. Ballesteros’s September 27, 2006 and May 11, 2007 reports do not
establish that appellant’s diagnosed left shoulder condition is causally related to her employment
because they do not address causal relationship, identify and discuss appellant’s claimed
employment factors, or offer an opinion on causation.
In an August 2, 2006 report, Dr. Chiu addressed causal relationship in relating appellant’s
complaints, noting that appellant reported that she first experienced pain at work and that she
engaged in repetitive activities on the job. However, he did not provide any additional details or
his own opinion in support of causation. The Board has held that, when a medical opinion
consists only of restating appellant’s complaints, it is insufficient to establish causal
relationship.11 Dr. Chiu did not provide a rationalized opinion, based on a complete factual and
medical history and supported by examination findings, explaining how appellant’s work duties
caused or contributed to her diagnosed condition. Consequently, his report is not sufficient to
establish appellant’s claim.
Accordingly, the Board finds that the medical evidence of record does not establish that
particular employment activities caused or aggravated appellant’s claimed left shoulder
condition.12
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
developed an occupational disease in the performance of duty.

10

See A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
11

William A. Archer, 55 ECAB 674 (2004); see also Dennis M. Mascarenas, 49 ECAB 215 (1997).

12

On appeal, appellant submitted a January 3, 2008 report from Dr. Chiu. However, the Board cannot consider
new evidence on appeal as the Board’s review is limited to the evidence which was before the Office at the time of
its final decision. 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the October 10, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 5, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

